The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites the limitation “an optical modulator that include” which has a typographical error. For the purposes of this Action, the limitation is interpreted as “an optical modulator that includes”. Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuka et al (JP WO2019/069815) in view of Taniguchi (JP 3638300).
Regarding claim 1, Iwatsuka discloses (Figs. 8 and 9; para. 0001, 0011, and 0080 – 0085) an optical device 300 (“an optical modulator 300” at para. 0081) comprising: 
an optical waveguide 10 (comprising interferometer arms 10a,10b; “a pair of optical waveguides 10 a and 10 b” at para. 0081) formed of a crystal (c-axis/Z-cut lithium niobate) thin film 2 having an electro-optic effect (“… the electro-optic film is a lithium niobate film, the lithium niobate film is an epitaxial film having a thickness of 2 μm or less, and a c-axis of the lithium niobate film is oriented in a direction perpendicular to a main surface of the substrate” at para. 0020; “the film thickness direction is defined as a Z axis” at para. 0049); 
an RF electrode 7a,8a,8b configured to apply a high-frequency voltage to the optical waveguide; and 
a DC electrode 9a,9b configured to apply a DC voltage to the optical waveguide 10, 
wherein the RF electrode 7a,8a,8b has a coplanar (ground-signal-ground) electrode configuration (as seen in Figs. 8 and 9a (cross-section A-A’ of Fig. 8); “… the optical modulator 300 according to the present embodiment has a so-called GSG electrode structure in which a signal electrode and a ground electrode are provided above a pair of optical waveguides 10a and 10b, respectively, and is a so-called single drive type having a single signal electrode” at 0081, emphasis added), and 
the DC electrode 9a,9b is shaped as a strip electrode (comprising a pair of strips 9a,9b) (“the independent bias type optical modulator which separately configures the RF unit and the DC unit” at para. 0019; “the optical modulator 300 according to the present embodiment employs an independent bias system in which the RF unit SRF and the DC unit SDC are provided separately, and the DC unit SDC includes a bias electrode 9 a that faces the 1 optical waveguide 10 a via the buffer layer 4 and a bias electrode 9 b that faces the 2 optical waveguide 10 b via the buffer layer 4” at para. 0085).
While the DC electrode 9a,9b is shaped as a pair of strips, Iwatsuka does not expressly teach an underlying ground electrode to form a microstrip electrode configuration in the standard definition of this term which has a signal electrode disposed above a ground electrode with a gap therebetween filled by a dielectric material(s). However, Taniguchi discloses (Figs. 1, 2, 5, and 6; para. 0001, 0004 – 0007, 0015 – 0027) an optical device 300 (e.g., an optical modulator (para. 0001) which is the same device type as that in Iwatsuka) comprising: 
an optical waveguide 1,2 formed of a crystal film having an electro-optic effect (c-axis/Z-cut lithium niobate (para. 0005 and 0015) which is the same crystal material and orientation as those in Iwatsuka); and
an electrode 4,5 configured to apply a modulating voltage to the optical waveguide 1,2.

    PNG
    media_image1.png
    798
    1219
    media_image1.png
    Greyscale

Annotated Fig. 8 of Iwatsuka.

Taniguchi describes (Fig. 6) a prior-art/conventional electrode configuration that is similar to that in Iwatsuka (compare Fig. 6 of Taniguchi with Fig. 9b of Iwatsuka) and comprises a pair of electrode strips 4,5 (corresponding to 9a,9b in Iwatsuka) disposed on the same (top) surface of the crystal film and driven by opposite voltages. Taniguchi recognizes (para. 0006 and 0007) a problem of significant DC drift associated with such prior-art/conventional electrode configuration and proposes to solve the problem by using electrodes 4,5 that are disposed on opposite sides of the crystal film (sandwiching the optical waveguides 1,2, as shown in Figs. 1, 2, and 5) and have a microstrip configuration (compare Figs. 1, 2, and 5 of Taniguchi with Fig. 4A of the instant application).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the DC electrode in Iwatsuka can be modified, in accordance with the teachings of Taniguchi, to have a microstrip electrode configuration comprising vertically stacked electrodes. The motivation for such configuration is that a parallel electric field is generated by the DC electrode and enables an improved (higher) modulation efficiency of the DC electrode. Furthermore, DC drift is reduced/suppressed which furthers the goal of Iwatsuka to suppress DC drift the modulator (“The optical waveguide device of the present invention has the following advantages. Since a propagation constant difference can be generated between the 2 optical waveguides only by applying a linear and uniform parallel electric field generated between the opposed electrodes of a simple structure to the two optical waveguides as well, the productivity is improved without requiring as much precision as ever before in the step of aligning the optical waveguide and the electrode. Further, as compared with the conventional curved control electric field acting at an angle with respect to the electro-optic axis, since the direction of the control electric field and the direction of the electro-optic axis coincide with each other in the structure of the present invention, the control electric field works most efficiently with respect to the electro-optic axis, and operation at a lower voltage becomes possible. Further, since the electrode structure has an opposing structure with the dielectric interposed therebetween, it is possible to suppress the DC drift phenomenon occurring between the electrodes which has been a problem” at para. 0027 of Taniguchi).
In light of the foregoing analysis, the Iwatsuka – Taniguchi combination teaches expressly or renders obvious all of the recited limitations.

Claims 2 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuka in view of Taniguchi, and further in view of Okahashi et al (US 2021/0199997 A1).
Regarding claims 2 and 3, Iwatsuka teaches (e.g., Fig. 8) that the RF electrode 7a,8a,8b includes an RF signal electrode 7a and an RF ground electrode 8a,8b that is coplanar with the RF signal electrode 7a (along the parallel arms of the waveguide interferometer 10), and the DC electrode includes a DC signal electrode (one of the electrodes in a pair of vertically stacked electrodes). While Iwatsuka does not specify relative thicknesses of the RF electrode and the DC electrode. Okahashi discloses (Fig. 2; para. 0045 – 0058) an optical device 104 (waveguide modulator which is the same device type as that in Iwatsuka and Taniguchi) comprising an optical waveguide 248a, an RF/signal electrode 250a,252a, and a DC/bias electrode 264a. Okahashi states that “The bias electrodes 262a, 264a, 262b, and 264b are electrodes to which a direct current or a low-frequency electrical signal is applied and are formed to have a thickness within a range of 0.3 m to 5 m, for example. In contrast, the signal electrodes 250a, 252b, 250b, and 252b described above are formed within a range of 20 m to 40 m, for example, in order to reduce a conductor loss of a high-frequency electrical signal applied to the signal electrode” (para. 0057). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a thickness of the RF electrode (comprising the RF signal electrode 7a and the RF ground electrode 8a,8b) in Iwatsuka can be greater than a thickness of the DC signal electrode, as taught by Okahashi, “in order to reduce a conductor loss of a high-frequency electrical signal applied to the signal electrode” (para. 0057 of Okahashi).    
Regarding claims 4 and 5, Okahashi states, by way of example but not limitation, that “The bias electrodes 262a, 264a, 262b, and 264b are electrodes to which a direct current or a low-frequency electrical signal is applied and are formed to have a thickness within a range of 0.3 m to 5 m, for example. In contrast, the signal electrodes 250a, 252b, 250b, and 252b described above are formed within a range of 20 m to 40 m, for example, in order to reduce a conductor loss of a high-frequency electrical signal applied to the signal electrode” (para. 0057). Hence, the Iwatsuka – Taniguchi – Okahashi combination considers that the thickness of the RF signal electrode can be over 5 m and up to 20 m. It is noted that (i) the upper range limit depends on a particular application (an intended upper modulation frequency; particular material choices for the electro-optic film and the RF electrode, its width, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Iwatsuka – Taniguchi – Okahashi combination certainly recognizes the thickness of the RF electrode as a result-effective parameter. 
Regarding claims 6 and 7, Iwatsuka teaches (e.g., Fig. 8) the RF electrode 7a,8a,8b includes an RF signal electrode 7a and an RF ground electrode 8a,8b, and that the DC electrode 9 includes a DC signal electrode that is coplanar with both the RF signal electrode 7a and the RF ground electrode 8a,8b. The Iwatsuka – Taniguchi – Okahashi combination recognizes that the RF electrode is required to have a large enough cross-section area (thickness x width product) “in order to reduce a conductor loss of a high-frequency electrical signal applied to the signal electrode” (para. 0057 of Okahashi), while the DC electrode operates at low (or zero) frequencies and does not have such requirement. Hence, the Iwatsuka – Taniguchi – Okahashi combination renders obvious that a width of the DC signal electrode can be different from a width of the RF signal electrode.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuka in view of Taniguchi, and further in view of Epitaux et al (US 2019/0033542 A1).
Regarding claim 8, the teachings of Iwatsuka and Taniguchi combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations of the optical modulator, as detailed above for claim 1. While the Iwatsuka – Taniguchi combination does not exemplify a variety of suitable/workable application of the contemplated modulator, Epitaux discloses (Figs. 1 and 2; para. 0042 – 0062, and 0095 – 0097) an optical transceiver 20 (para. 0042) that comprises: 
an optical transmitter circuit 30 (para. 0095); and 
an optical receiver circuit (para. 0099), 
wherein the optical transmitter circuit 30 comprises a modulator drive 25 that is configured to drive an optical modulator that can be a Mach-Zehnder modulator (para. 0051), i.e., the same modulator type as that of the Iwatsuka – Taniguchi combination. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the modulator of the Iwatsuka – Taniguchi combination can be used, as a drop-in component, in an optical transceiver as a suitable/workable application of the contemplated modulator and as expressly taught by Epitaux, wherein the modulator provides optical modulation as required for proper operation of the optical transceiver. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Lithium niobate ridge waveguides and modulators fabricated using smart guide” by Rabiei et al, Appl. Phys. Lett., vol. 86, paper 161115, 2005. 
US 2009/0324156 A1
US 2010/0046880 A1
US 2016/0313579 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896